 In the Matter of BALBOA PACIFIC CORPORATION, EMPLOYERandUNITEDFURNITURE WORKERS OF AMERICA, LOCAL 576, CIO) PETITIONERCase No. 21-RC-1069SUPPLEMENTAL DECISION AND ORDERNovember 15, 1950On April 18, 1950, pursuant to a Board Decision and Direction of-Election,' an election was held under the direction and supervision ofthe Regional Director for the Twenty-first Region, among the em-ployees of the Employer in the unit found appropriate by the Board.A tally of ballots, furnished to the parties, showed that none of theparties on the ballot received a majority of the votes cast.2Pursuantto the Board's Rules and Regulations, the Regional Director for theTwenty-first Region conducted a run-off election on May 16, 1950, todetermine whether or not the employees wished to be represented bythe petitioner for the purposes of collective bargaining.Thereaftera tally of ballots for the run-off election was furnished the parties:.The tally shows that of approximately 143 eligible voters, 129 castballots, of which 60 were for the Petitioner, 66 were against the Peti-tioner, 3 were challenged, and 1 was void..On May 22, 1950; the Petitioner filed timely objections to conductaffecting the results of the election. In accordance with the Board'sRules and Regulations, the Regional Director conducted an investi-gation and issued a Report on Objections in which he found thatcertain objections were material, substantial, and well-founded, andrecommended that the election be set aside and a new election be held .81Balboa Pacific Corporation,88 NLRB 1505.2The tally showed that of approximately 144 eligible voters, 139 cast ballots,of which61 were for the Petitioner,37 were for the Intervenor,38 were against both participatinglabor organizations,and 3 ballots were challenged.On May 4,1950, all parties to theelection entered into a stipulation that the 3 challenged ballots be opened and the chal-lenges withdrawn.The challenged ballots were counted and a revised Tally of Ballotswas served on the parties.The 3 ballots were cast against the participating labororganizations.3 The Regional Director found that other objections did-not raise--material and substantialissues,and recommended tha''they be d6brruled.As no exceptions have beentaken totheRegionalDirector'sfindings concerning these objections,we affirm`theRegional'Director's findings in this respect.92 NLRB No. 13.85 86DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer filed timely exceptions to the Regional Director's re-port on objections.The Regional Director's recommendation that the run-off electionheld on May 16, 1950, be set aside is predicated on the following :1.On May 13, 1950, the following newspaper article, assertedlyquoting statements, of the Employer's acting personnel manager inregard to the election, appeared near the top of page 3 of a Santa-:Ana,California, newspaper.4FULLERTON PLANT WORKERS To VOTE ON UNION CHOICEFuLLERTON-Employees of the Balboa Pacific furniture planthere will hold an election Tuesday to determine which labor unionwill represent them in negotiating with the company.The election will be the second. In balloting last week no clearcut decision was reached, but Allen H. Tyler, acting personnelmanagerof the plant said the AFL was decisively defeatedwhich now leaves workers a choice between the CIO and nonunion."It would be disastrous for both the company and our -em-ployees if Balboa workers vote to join the United FurnitureWorkers Local 576 of the CIO at Tuesday's election," Tyler said.Tyler flatly charged that the UFW local 576 representativesGus Brown and Oscar Castor "were Communist sympathizers andhad, at one time, held offices in the Communist Party.""The Company," Tyler said, "is in no way opposed to unionlabor.ATF which owns Balboa Pacific has three plants operatedentirely by union workers, and there has not been the one manhour lost due to labor troubles in the past 10 years.""However," he added, "the joining of this particular unionwould mark every worker in this plant for the rest of his lifeas having had Communistic affiliations."Tyler added that the choice of a union is- entirely up to theworkers."If they want AFL, non-union, or if they want toorganize their own union, we will comply with their wishes," hesaid.Neither Castor nor Brown are available for comment on thedispute.Tuesday's election will be conducted under the supervision ofthe National Labor Relations Board.The Regional Director interpreted this article as implying that the-Employer would not bargain with the Petitioner if it won the election4The Regional Director found that a number of the Employer's employees-lived in.andnear Santa Ana, which is about 10 miles from the Employer's plant. BALBOA PACIFIC CORPORATION87and was certified by the Board.'We do not agree.We do not believethat the article, read as a whole, was reasonably susceptible of suchan interpretation.Accordingly, we find this objection to be withoutmerit, and it is hereby overruled.2.The Regional Director's investigation disclosed that the Rev-erend William J. Barry spoke to Paul Dollard, the Employer's presi-dent, about May 1, 1950. In this conversation Father Barry indicatedhis desire to influence employees not to affiliate with the Petitioner be-cause of alleged "communist" tendencies, and asked Dollard if theEmployer would bargain with an independent representative of theemployees. on wages, hours, and working conditions.Dollard an-swered that the Employer would not refuse to bargain with such anindependent group.Father Barry then asked for, and received, a list of employees ofMexican extraction from one of the Employer's supervisors.He wroteand sent the following letter to the 60 employees on the list :DEAR FRIEND : It has come to our attention that you are aboutto cast your vote to determine whether or not you will organizeunder the banner of the C. I. 0. Local 567 Furniture WorkersUnion.If you vote at this time for the Union you should realize thatat the National Convention of the Union in June, Local 567 willprobably go through a purging process and as a result may with-draw from the International or be thrown into a state of con-fusion.It seems it may be wiser for your own security to vote againsttying yourselves up with the Local and during the year set upyour own representative bargaining group from your own ranks.I have the word of your employers that they will bargain withsuch a. group for the year.You then will be able to make yourchoice of union affiliations after you see what comes of the presentproblem of Local 567 C. I. 0., and your choice will then be certi-fied by the National Labor Relations Board.If there is any further help I can give, either in helping youset up a bargaining group or in obtaining further assurance from'On May 15,another article was published in the same newspaper,inwhich Tylerrepudiated some of the statements attributed to him in the May 13 Issue,including theone where he was quoted as having said it would be disastrous for the Employer andthe employees if the employees voted for the Petitioner.The Regional Director, however,found that the statements which he believed implied that the Employer would not bargainwith the Petitioner, were not repudiated. '88DECISIONS- OF, NATIONAL LABOR RELATIONS BOARDmanagement of their-willingness to-bargain with you for thiscoming year, I will be glad to help. Please feel free to call on me.Sincerely in Christ,(S)William J. Barry,(Reverend)WILLIADI.J. BARRY,Former Director of East Los Angeles Labor Schooland member. of the Catholic Labor Institute.Phone : Torrey 521-85 of- Los Angeles.'This was done without specific authority or knowledge of the Em-ployer, except that at the time Father Barry requested the list of em-ployees, he.indicated that he might write a letter to them.The Regional Director interpreted this letter as containing an im-plication that the Employer would not bargain with the Petitionereven if it were certified, but would bargain with. the employees' "'ownrepresentative bargaining group."He further found that the latterstatement constituted a promise of benefit.He therefore concludedthat, as the Employer did nothing to repudiate this letter, the em-ployees' freedom of choice was interfered with because it might wellhave led the employees to believe that a vote for the Petitioner wouldbe futile.We do not find enough in this letter to warrant the inferences andconclusions drawn by the Regional Director.Nor do we believe thatthe letter contained a promise of benefit.We therefore find no meritin this objection, and it is hereby overruled.Accordingly, we find that the Petitioner's objections to the electionraise no substantial' or material', issues.We hereby overrule them.As it appears from the tally of ballots that no collective bargainingrepresentative has been selected, we shall dismiss the petition.'ORDERIT, IS HEREBY ORDERED that. the petition for investigation and certi-fication of representatives of employees of Balboa Pacific Corporation,Fullerton, California, filed herein be, and it hereby is, dismissed.MEMBERSHOUSTON and REYNOLDS took no part in the considerationof the above Supplemental Decision and Order.sNo question has been raised as to the challenged ballots which, in any event,are notsufficient in number to affect the results of the election.a In view of our decision herein, we deny the Employer's motion to reopen the recordin this case for the purpose of adducing testimony to show that the Petitioner is now adefunct labor organization.